UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A-1 [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2014 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-53346 NET SAVINGS LINK, INC. (Exact name of registrant as specified in its charter) Nevada (State of incorporation) 140 Island Way, Suite 280 Clearwater, FL33767 (Address of principal executive offices) (727) 442-2600 (Registrant’s telephone number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES [X]NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer (Do not check if smaller reporting company) [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES []NO [X] APPLICABLE ONLY TO CORPORATE ISSUERS: As of April 19, 2014, there were 164,079,458 shares of the registrant’s $0.001 par value common stock issued and outstanding. Table of Contents TABLE OF CONTENTS Page PART II.OTHER INFORMATION ITEM 6. EXHIBITS. 3 Signatures 4 Exhibit Index 5 Special Note Regarding Forward-Looking Statements Information included in this Form 10-Q contains forward-looking statements that may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Net Savings Link, Inc. (the “Company”), to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements will come to pass. Actual results of the Company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the Company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. *Please note that throughout this Quarterly Report, except as otherwise indicated by the context, references in this report to “Company”, “we”, “us” and “our” are references to Net Savings Link, Inc. -2- Table of Contents PART II - OTHER INFORMATION ITEM 6.EXHIBITS. Incorporated by reference Filed Exhibit Document Description Form Date Number herewith Articles of Incorporation. S-1 6/09/08 Bylaws. S-1 6/09/08 Amended Articles of Incorporation. 8-K 8/06/12 Specimen Stock Certificate. S-1 6/09/08 Equity Purchase Agreement with Southridge Partners II, LP. 10-Q 4/23/12 Code of Ethics. S-1 6/09/08 Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 302 of the Sarbanes- Oxley Act of 2002. X Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of X Certificate of Designation. 8-K 8/06/12 101.INS XBRL Instance Document. 10-Q 4/21/14 101.INS 101.SCH XBRL Taxonomy Extension – Schema. 10-Q 4/21/14 101.SCH 101.CAL XBRL Taxonomy Extension – Calculations. 10-Q 4/21/14 101.CAL 101.DEF XBRL Taxonomy Extension – Definitions. 10-Q 4/21/14 101.DEF 101.LAB XBRL Taxonomy Extension – Labels. 10-Q 4/21/14 101.LAB 101.PRE XBRL Taxonomy Extension – Presentation. 10-Q 4/21/14 101.PRE -3- Table of Contents SIGNATURES Pursuant to the requirements of the Securities Act of 1934, the registrant has duly caused this amended report to be signed on its behalf by the undersigned thereunto duly authorized on this 22nd day of April, 2014. NET SAVINGS LINK INC. (the “Registrant”) BY: DAVID SALTRELLI David Saltrelli President, Principal Executive Officer, Principal Accounting Officer and a member of the Board of Directors -4- Table of Contents EXHIBIT INDEX Incorporated by reference Filed Exhibit Document Description Form Date Number herewith Articles of Incorporation. S-1 6/09/08 Bylaws. S-1 6/09/08 Amended Articles of Incorporation. 8-K 8/06/12 Specimen Stock Certificate. S-1 6/09/08 Equity Purchase Agreement with Southridge Partners II, LP. 10-Q 4/23/12 Code of Ethics. S-1 6/09/08 Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 302 of the Sarbanes- Oxley Act of 2002. X Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of X Certificate of Designation. 8-K 8/06/12 101.INS XBRL Instance Document. 10-Q 4/21/14 101.INS 101.SCH XBRL Taxonomy Extension – Schema. 10-Q 4/21/14 101.SCH 101.CAL XBRL Taxonomy Extension – Calculations. 10-Q 4/21/14 101.CAL 101.DEF XBRL Taxonomy Extension – Definitions. 10-Q 4/21/14 101.DEF 101.LAB XBRL Taxonomy Extension – Labels. 10-Q 4/21/14 101.LAB 101.PRE XBRL Taxonomy Extension – Presentation. 10-Q 4/21/14 101.PRE -5-
